NOT FOR PUBLICATION                           FILED
                                                                           OCT 25 2016
                    UNITED STATES COURT OF APPEALS
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RUTH D. COOKSON,                                 No. 14-17403

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02542-CMK

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Craig M. Kellison, Magistrate Judge, Presiding

                      Argued and Submitted October 19, 2016
                            San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and COLLINS,** Chief
District Judge.

      The Social Security Administration denied Plaintiff Ruth Cookson’s

application for disability benefits. Cookson challenged the denial in district court.


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable Raner C. Collins, Chief United States District Judge for
the District of Arizona, sitting by designation.
Cookson and the Social Security Commissioner filed cross-motions for summary

judgment, and the district court denied Cookson’s motion and granted the

Commissioner’s motion. Cookson appeals from the district court’s order. We

review the order de novo, Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

2008), and affirm.

   1. The administrative law judge (“ALJ”) offered clear, specific, and convincing

reasons for finding Cookson’s testimony about her pain less than fully credible.

Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). The ALJ found that

Cookson’s daily activities were inconsistent with the weight of medical opinion

evidence, that Cookson left work for reasons unrelated to her disability, and that

Cookson described her activities differently to different physicians. The ALJ also

provided specific and legitimate reasons for giving reduced weight to the opinions

of Dr. Hufford, Cookson’s treating physician, and Dr. Morgan, an examining

psychologist, by, among other things, pointing out that Dr. Hufford’s and Dr.

Morgan’s grave diagnoses were inconsistent with other medical evidence. Bayliss

v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). We also do not accept

Cookson’s argument that the opinions of Dr. Wang and Dr. Cushman were

“rejected” without explanation when the ALJ translated their opinions into a

residual functional capacity assessment. Stubbs-Danielson v. Astrue, 539 F.3d
2
1169, 1174 (9th Cir. 2008). Cookson’s other challenges do not show any legal

error.

   2. Though the panel may have weighed the medical opinions differently,

substantial evidence supports the ALJ’s decision. See Morgan v. Comm’r of Soc.

Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999) (holding that, where the available

evidence supports “more than one rational interpretation, it is the ALJ’s conclusion

that must be upheld”).

         AFFIRMED.




                                         3